Citation Nr: 0305181	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  00-04 772	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the second lumbar vertebra.  


REPRESENTATION

Appellant represented by:	David W. Glasser. Attorney 


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel  


INTRODUCTION

The veteran had active military service from June 1975 to May 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for residuals of a fracture of the second 
lumbar vertebra.  The veteran testified at a Travel Board 
hearing before the undersigned at the RO in April 2001 in 
connection with his appeal.  In August 2001 the Board 
remanded the case to the RO for additional evidentiary 
development and readjudication.  After completion of actions 
undertaken pursuant to the remand, the RO in August 2002 
continued its prior denial of service connection for the 
veteran's back disability.  The case has been returned to the 
Board for further review on appeal.  

While the case was in remand status, the RO adjudicated 
additional issues.  The rating decision of August 2002 
granted service connection for tarsal tunnel syndrome of the 
left foot, assigned a 10 percent rating for that disability 
from July 2001, assigned a separate 20 percent evaluation for 
service-connected status post triple arthrodesis of the left 
foot from July 2001, and continued a 10 percent rating for 
bilateral flat feet.  The veteran submitted a timely notice 
of disagreement with these ratings and a statement of the 
case was issued in February 2003.  To date, no substantive 
appeal (VA Form 9 or equivalent) has been received.  The 
filing of a substantive appeal is subject to time limits.  A 
substantive appeal must be filed within 60 days from the date 
of mailing of the statement of the case or a supplemental 
statement of the case, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105(b)(1)(d)(3); 38 C.F.R. 
§ 20.302(b)(c) (2002); Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991).  The veteran is therefore advised that 
he may perfect his appeal as to the additional issues decided 
in August 2002 by submitting a substantive appeal no later 
than August 22, 2003, one year after the date of the notice 
to the veteran of the adverse determinations made on these 
claims.  See 38 C.F.R. §§ 20.200, 20.202 (2002).  

REMAND

Following a review of the veteran's claims file, the Board 
finds that, for the reasons that follow, this case is not yet 
ready for appellate disposition.  

In January 2003 the veteran submitted, through his attorney, 
additional evidence in support of his appeal.  On review of 
the new material, which was helpfully identified as exhibits 
A through M, the RO concluded that all of the documents were 
duplicates of evidence already of record and proceeded to 
return the records to the veteran.  On careful scrutiny of 
the file, the Board has determined that the documents 
described in the attorney's cover letter as exhibits E, H, K 
and L are not in fact in the appellate file.  The veteran and 
his attorney must be given an opportunity to resubmit to the 
RO for preparation of a supplemental statement of the case on 
any of the documents not previously considered, prior to 
review by the Board.  

In addition, the VA examination performed in May 2002 did not 
adequately conform to the specifications set forth by the 
Board in the prior remand.  The examiner provided an opinion 
as to whether the veteran has residuals of injuries in 
service but did not respond to a number of specific inquiries 
posed by the Board.  For proper consideration of the 
veteran's claim, the Board still needs a medical opinion 
which includes consideration of the VA examination and X-ray 
report of June 1978, shortly after service, which noted that 
there may be a fracture at the transverse process of L-2 in 
determining whether any current abnormal findings are related 
to service or to a postservice back injury.  A detailed 
examination report that contains the findings and opinion 
previously requested must be obtained.  

The obligation of the RO to implement requests by the 
Board was discussed in a decision of the United States 
Court of Veterans Appeals (Court) in the case of Stegall 
v. West, 11 Vet. App. 268 (1998).  The ruling in Stegall 
requires that the appeal be remanded to the RO for 
completion of an examination that conforms to the 
specifications set forth in the Board's August 2001 
remand.  The Court's decision in Stegall does not give 
the Board any discretion to consider whether failure to 
obtain the requested information would not prejudice the 
veteran or constitute harmless error.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should contact the veteran's 
attorney and ask him to resubmit certain 
items of evidence that he attached to his 
January 2003 letter but which the RO 
mistakenly returned to him in February 
2003:  

(1)  Exhibit E - Report dated 
January 10, 1978, report in 
which the veteran complained of 
low back pain and reported that 
he fell off an A-7 jet; 

(2)  Exhibit H -- April 24, 
1984, United States Postal 
Service application, in which 
the veteran noted that he had 
problems with his back; 

(3)  Exhibit K -- Documentation 
related to one of the veteran's 
reported accidents; and 

(4)  Exhibit L -- January 1975 
pre-induction evaluation report 
which refers to no back 
problem.  

2.  The veteran should be given an 
opportunity to update the information he 
has provided concerning receipt of 
examination treatment for his back since 
service from both VA and private medical 
providers.  The RO should obtain all 
available records from any medical 
providers he identifies.  

3.  After completion of the foregoing, 
and irrespective of whether any 
additional evidence is received in 
response to the above requests, the 
veteran should be scheduled for a special 
VA orthopedic examination to ascertain 
whether he has current disability 
associated with a claimed fracture of L2 
in service.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached:  

(1)  List all objective 
findings describing pathology 
of the veteran's back, 
including any evidence of 
fractures; 

(2)  Indicate the correct 
current diagnosis of any back 
disorder shown; 

(3)  Express an opinion as to 
whether it is at least as 
likely as not that any current 
back disorder is related to the 
veteran's period of active 
service, including the October 
1976 back strain or any other 
back injury documented in the 
evidence submitted by the 
veteran's attorney.  

(4)  In answering number (3), 
the examiner should discuss the 
pertinent evidence of record, 
particularly the 1978 VA X-ray 
report noting a possible 
fracture at L2 and the opinions 
dated in December 1995 and July 
1999 from Dr. Hood and the VA 
examination in May 2002.  The 
examiner should also discuss 
the significance of the 
veteran's reported 1990 and 
1993 motor vehicle accidents.  

(5)  The examiner should 
provide a detailed rationale 
for all opinions expressed.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim.  If the determination remains 
adverse to the veteran, he and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the applicable period of time in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is to 
obtain additional development and adjudication.  The Board 
does not intimate any opinion as to the merits of the case or 
the disposition ultimately warranted in the veteran's appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



